FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 August 12, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT


 SIR TRAMANE ANTOINE NEAL,

       Petitioner - Appellant,
                                                        No. 11-6130
 v.                                              (D.C. No. 10-CV-01120-C)
                                                        (W.D. Okla.)
 GREG PROVINCE,

       Respondent - Appellee.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Mr. Sir Neal, a state inmate proceeding pro se, seeks a certificate of

appealability (“COA”) to appeal from the district court’s denial of his 28 U.S.C

§ 2254 petition for habeas corpus including a request for an evidentiary hearing.

See Neal v. Province, No. CIV–10–1120–C, 2011 WL 1375969 (W.D. Okla. Apr.

12, 2011). Mr. Neal was convicted of aggravated attempt to elude a police officer

after former conviction of two or more felonies and sentenced to a term of 25

years. 1 R. 4. His conviction was affirmed on direct appeal. See Neal v.

Province, No. CIV–10–1120–C, Doc. 10-1.

      The district court adopted the thorough report and recommendation of the

assigned magistrate judge. The magistrate judge concluded, inter alia, that the
evidence was sufficient to convict, that the jury could consider prior sentences

and the possibility of parole during sentencing under state law, and that Mr. Neal

had not demonstrated ineffective assistance of counsel. Neal v. Province, No.

CIV–10–1120–C, 2011 WL 1376008 (W.D. Okla. Mar. 21, 2011).

      We have reviewed Mr. Neal’s multiple propositions of error against a

backdrop of the deference accorded state court decisions, 28 U.S.C. § 2254(d),

and presumption of correctness of state court factual findings, 28 U.S.C.

§ 2254(e), and conclude that the district court’s resolution of the claims (as

amplified by the magistrate judge’s report and recommendation) is not reasonably

debatable.

      We DENY a COA, DENY IFP status as moot, and DISMISS the appeal.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -2-